Citation Nr: 1410386	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for generalized body pain and fatigue, to include as due to undiagnosed illness.

2.  Entitlement to a higher initial rating for irritable bowel syndrome (IBS), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served an initial period of active duty for training (ACDUTRA) from June 29 to August 17, 1981 in the Army National Guard; on active duty in the Navy from January 1982 to January 1986; and from July 1986 to October 1997.  During Operation Desert Storm/Shield, he served on a vessel that operated in the waters of the Gulf of Oman.  See 38 C.F.R. § 3.317(d)(2) (2013).

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2007 rating decision, the RO denied entitlement to service connection for generalized body pain and fatigue.  

The Veteran perfected an appeal.  The Veteran testified at a May 2009 videoconference hearing before a Veterans Law Judge (VLJ); the transcript is of record.  This issue was remanded in October 2009 and February 2011.  The VLJ who conducted the May 2009 hearing is no longer employed by the Board.  In February 2013, the Veteran requested a new Board hearing.  This issue was remanded in April 2013 to afford him a new hearing; however, in August 2013 he withdrew his hearing request.  

In a January 2009 rating decision, the RO granted service connection for IBS, assigning a 10 percent rating, effective December 6, 2006.  The Veteran perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Generalized body pain and fatigue

The October 2009 and February 2011 Board Remands instructed the AMC/RO to obtain a copy of a November 2008 VA psychiatric examination report, and associate it with the claims file.  There is no indication that the AMC/RO has requested the examination report.  The Board is required to insure that this development takes place.  Stegall v. West, 11 Vet. App. 268 (1998).  

Social Security Administration (SSA) records were associated with the claims folder; however, the SSA decision is not of record.  The SSA decision must be requested and associated with the claims folder or Virtual VA.  

In March 2011, a February 2010 VA examiner conducted a review of the claims folder and provider further discussion, but concluded that her previous opinion remained unchanged.  The examiner, however, specifically indicated that she did not have access to service treatment records.  Also, the Veteran's SSA records were associated with the claims folder after the examination.

IBS

In December 2008, the Veteran underwent a VA general examination.  The examiner did not have access to the claims file.  The examiner diagnosed irritable bowel syndrome.  

In April 2011, the Veteran underwent another VA examination.  The examiner did not have access to the claims file.  The examiner misstated the purpose of the examination as being to provide an opinion on whether the Veteran meets the diagnostic criteria for irritable bowel syndrome.  A new examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder the November 2008 VA psychiatric report.  

2.  Obtain the October 2006 SSA decision with findings of fact and reasons.  

3.  If it is reasonably certain that any requested records do not exist or that further efforts to obtain such record would be futile; inform the Veteran, tell him what efforts were made, allow him the opportunity to provide such records, and tell him what further actions would be taken.

3.  AFTER all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with a physician to evaluate his claimed generalized body pain and fatigue.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  

The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of generalized body pain and fatigue, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis? 

b)  For any generalized body pain and fatigue identified, is it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?

c)  Is any diagnosed disability manifested by generalized body pain and fatigue a medically unexplained chronic multisymptom illness?

All opinions and conclusions expressed must be supported by reasons.  

The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons.

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected IBS.  

The claims folder must be made available to the examiner for review and all necessary testing should be conducted.  All indicated studies and diagnostic testing should be performed.  

The examiner should state whether the irritable bowel syndrome is severe; and whether it is manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

